Citation Nr: 1634890	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran is represented by:  Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 14, 1969 to September 12, 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2011 substantive appeal, the Veteran requested a hearing before        a Veterans Law Judge.  However, in a July 2015 correspondence, the Veteran, through his representative, withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2015).

This matter was previously before the Board in November 2015, at which time the Board reopened the Veteran's previously denied service connection claim for a right knee disability and remanded it for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Right knee arthritis was not shown during service or for many years thereafter, and the evidence of record clearly and unmistakably shows that a right knee disability preexisted service and was not aggravated by service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a January 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, personnel records, and a VA examination report.  

The Board also notes that the action requested in the prior remand has been undertaken.  In December 2015, VA requested that the Veteran submit authorizations for any treatment providers who treated him for a right knee disability since service, to specifically include records of a 1969 knee draining procedure.  In a January 2016 written statement, the Veteran indicated that he attempted to obtain records of that procedure, but the clinic was no longer in business, and he was told that the records would have been destroyed after seven years.  He did not report any other post-service treatment for his right knee.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a right knee disability, which he asserts had       its onset during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  In this case, however, the Veteran served on active duty less than 90 days, therefore these provisions do not apply.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded on a veteran's examination report are to be considered as "noted."  38 C.F.R. § 3.304(b).  When a preexisting condition is not noted on a veteran's entrance examination, the burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

A preexisting disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the 

underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).

Prior to his entrance on active duty, a March 1969 report of medical history indicates that the Veteran reported a history of swollen or painful joints.  The Veteran also answered affirmatively when asked whether he has ever been refused employment or been unable to hold a job due to an inability to assume certain positions, noting that he could not squat or put pressure on his left leg often due to pain and cramping in the left leg behind the knee.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had pain and cramping in the "rt" [right] knee for the past four years and pain on squatting.

A March 1969 report of medical examination indicates that the Veteran had a scar on his right knee when he entered service; however, no other right knee disabilities were initially noted on his enlistment examination.  

In May 1969, the Veteran was referred to an orthopedic clinic for evaluation for enlistment, at which time he reported injuring his right knee four years earlier and experiencing pain for a few weeks.  He stated that he also felt pain nine months earlier after squatting playing baseball.  X-rays of the right knee were performed, and the Veteran was found fit for duty.  It was noted on the Veteran's enlistment examination that "the registrant is determined acceptable; however, he claims ailments not verified by the medical officer," including an old right knee injury.    

The Veteran entered active duty on July 14, 1969.  An August 1969 service treatment record indicates that the Veteran reported right knee pain.  It was noted that it was a recurrence of an old football injury.  A physical examination was essentially negative, except for tenderness of the gastrocnemius muscle.  The impression was a muscle strain.



Another August 1969 service treatment record indicates that two weeks into basic training, the Veteran reported that he was unable to complete his training due to right knee pain.  It was noted that he had a history of a right knee injury which existed prior to service.  A physical examination and x-rays were negative.  The Veteran was found fit for duty.

The following week, the Veteran again reported being unable to perform required activities due to right knee pain.  It was noted that he had a history of injury playing football about four years earlier with pulled tendons in popliteal area.  Since that time, the Veteran reported being unable to perform any strenuous activity without the recurrence of symptoms in that area.  A physical examination revealed no effusion of the knee and full stability without any ligamentous instability.  Range of motion testing revealed a lack of at least 15 degrees of full extension due to pain in popliteal area.   There was no evidence of a Baker's cyst, but there was a sense of fullness in the region of semitendinosis and semimembranosis tendons, tenderness to palpation along those tendons, a sensation of grittiness, and slight increased warmth.  The impression was tenovaginitis of the hamstring tendons.  It was determined that the Veteran was not fit for retention on active duty and should      be separated from service due to his preexisting right knee condition.  

An August 1969 report of medical board proceedings, which was signed by the Veteran, indicates that the Veteran was medically unfit for active duty due to tenovaginitis of the hamstring tendons, which resulted in a painful right knee.  It was noted that this condition did not occur in the line of duty and existed prior to service.  It was further noted, and initialed by the Veteran, that he did not desire to continue on active duty.  

An August 1969 report of medical examination shows a diagnosis of tenosynovitis of the right leg, which was the reason for the Veteran's discharge.  The record reflects that the Veteran was not qualified for enlistment, as he did not meet the medical fitness standards at the time of entry into active duty.  

An August 1969 report of medical history, which was signed by the Veteran,   shows that the Veteran again reported a history of swollen or painful joints.  The physician's summary and elaboration of all pertinent data reflects that the Veteran had cramps in his legs and tenosynovitis of tendons of the right leg, which was the reason for his discharge.  

Thereafter, the record is silent as to complaints of or treatment for a right knee disability until the Veteran filed a service connection claim for tendonitis of the right knee in April 1984.  In a July 1984 rating decision, service connection was denied for a right knee disability with right leg tenosynovitis.  The Veteran was advised that his claim was denied because his right knee disability clearly and unmistakably preexisted service, and there was no evidence of aggravation in service.  It was further noted that the Veteran reported no post-service treatment.  

The record continues to show no post-service treatment for a right knee disability until November 2009, when the Veteran submitted a letter from a private treatment provider indicating the Veteran had diagnoses of osteoarthritis with degenerative changes, worse on the fight side; bone spur formation of the right patella and femur; and posterior capsule tendonitis of the right knee.  

The Veteran underwent a VA examination in January 2013, during which he reported falling from tree at age five, which left him with a small scar on the right knee.  Otherwise, he denied any knee problems prior to service.  He stated that his problems began during boot camp from a combination of all the physical activities.  He denied sustaining any particular injury.  He reported right knee swelling during service, which was treated with medication, wraps, and crutches.  He reported having his knee drained after his discharge from active duty, which reportedly provided significant relief.  However, the Veteran reported living with continuous knee pain for 43 years until his family physician x-rayed his knee in 2009.  The examiner noted that the Veteran's history was at variance with the documentation in the service treatment records.  A physical examination revealed a linear scar on the right lower extremity, measuring two centimeters.  X-rays showed no acute bony abnormalities or significant degenerative changes, but there was early degenerative change noted in the right knee.  The examination report indicates that the Veteran received a diagnosis of right knee degenerative joint disease in 2009, which the examiner opined was not aggravated beyond natural progression by the Veteran's military service.  In support of this, the examiner provide the following rationale, in relevant part:

Despite the Veteran's history, there is documentation in the service medical record[s] that he had problems with the right knee and leg prior to the service.  We know that he had recurrence of problems within [two] weeks after beginning basic training.  He was seen several times and referred to orthopedic surgery.  The concern at that point was whether or not he was to be retained in the service, or discharged.  A clinical diagnosis of hamstring tendinosis was made on the basis of crepitus in that area.  He was found not fit for retention, and given light duty position until the medical board was completed.

This picture is most compatible with a exacerbation of a previous condition, because the exposure interval was brief, and there was no history of discrete injury.  We have no diagnosis after the service until he was seen in 2009 by his family physician.  This is more compatible with the natural progression of his problem with the right knee, then with aggravation during his short period of military service.

In an August 2014 written statement, the Veteran reported receiving a scar on his right knee after falling out of a tree as a child, but denied any problems associated with that injury.  Thereafter, he stated that physical activities during basic training took a toll on his right knee.   

In a September 2015 written statement, the Veteran indicated that he actually injured his left knee playing football prior to service, not his right knee.  In support of this, the Veteran cited to his March 1969 report of medical history, which shows that he reported pain and cramping in the left leg behind the knee and an inability  to squat or put pressure on that leg.  The Veteran stated that the physician who conducted his entrance examination inadvertently wrote "right knee" in his summary and elaboration of all pertinent data.  He further asserted that "this misdocumentation by the pre induction physician started all the confusion and misdocumentation that followed me from pre induction through basic training."

In September 2015, the Veteran submitted the following letter from his private physician:

I have thoughtfully reviewed documents dated to [March 1969] and I have thoroughly evaluated [the Veteran].
It is my medical assessment that his RIGHT knee was injured in basic training for the Army.  His LEFT knee was injured in High School Football.  His subsequent rehab from the Armed Service was for his Right knee which was clearly not a previous condition.  It was a new service connected injury which caused him to seek medical attention during basic training and ultimately required him to release from active duty with the Army.
It is my medical judgment that his RIGHT knee is service connected.

Initially, because the March 1969 report of medical examination only contains the Veteran's report of an old right knee injury, rather than a diagnosis of a right knee disability, the Board finds that a preexisting right knee disability was not noted upon the Veteran's entrance into active duty.  See 38 C.F.R. § 3.304(b) ("noted" denotes "[o]nly such conditions as are recorded in examination reports," and a "[h]istory      of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions").  As such, the Veteran is presumed to have been in sound condition when he entered service unless clear and unmistakable evidence demonstrates that a right knee disability existed prior to service and was  not aggravated by service.  See id.; see also Wagner, 370 F.3d at 1096. 

Although the Veteran now contends that he actually injured his left knee prior        to service and that the preexisting right knee injury documented throughout his service treatment records was a clerical error, his assertion is not consistent with the evidence more contemporaneous to service.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Board notes that the examiners comments on the March 1969 report of medical history are not the only reference to a preexisting right knee injury in the Veteran's service treatment records.  During the May 1969 orthopedic evaluation, the Veteran reported injuring his right knee four years earlier, and x-rays were taken of the Veteran's right knee.  There is no indication that the Veteran advised anyone at the time that his physicians were evaluating and x-raying the wrong knee.  The Veteran again reported a prior right knee injury on at least three occasions in August 1969.  A review of these records reveals details which do not appear on the March 1969 report of medical history.  Thus, there is no indication that the Veteran's in-service treatment providers obtained their information from the March 1969 report of medical history, as opposed to the Veteran himself.  

Furthermore, the Veteran signed the August 1969 report of medical board proceedings and August 1969 report of medical history, both of which indicated that he was being discharged from active duty due to a preexisting right knee injury.  Since 1969, the Veteran has been aware of the Army's position that his right knee disability existed prior to service; however, he did not indicate that it was actually his left knee that was injured prior to service until September 2015.  The Board finds it unlikely that the Veteran would make no effort to correct such a mistake for over 45 years, particularly after being informed in July 1984 that service connection was denied for a right knee injury because it clearly and unmistakably preexisted service and was not aggravated by service.  Accordingly, the Board assigns no probative value to the Veteran's assertion that the multiple references to a preexisting right knee injury in his service treatment records were clerical       errors.  See Caluza, 7 Vet. App. at 506.  

The Board likewise assigns no probative value to the September 2015 private medical opinion, as it is not supported by a rationale and is merely a reiteration of the Veteran's assertion that it was actually his left knee that was injured prior to service.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (holding that it is    the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ('[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.'); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board finds the January 2013 opinion of the VA examiner to be highly probative.  The examiner reviewed the evidence of record, conducted a thorough physical examination, considered the Veteran's statements, and supported the opinion with a reasoned medical explanation.  See id.

In summary, the record shows that a preexisting right knee disability was not "noted" on the Veteran's enlistment examination within the meaning of 38 C.F.R. § 3.304(b), but the Veteran did report an old right knee injury.  Prior to starting boot camp, the Veteran was referred for an orthopedic evaluation, at which time he reported injuring his right knee four years earlier.  Thereafter, the Veteran told several treatment providers that he injured his right knee about four years earlier, and he signed an August 1969 report of medical board proceedings acknowledging that his right tenovaginitis of the hamstring tendons existed prior to service and did not occur in the line of duty.  Based on the foregoing, the Board finds that a right knee injury clearly and unmistakably preexisted service.  See 38 C.F.R. § 3.304(b).

With respect to whether the preexisting right knee injury was aggravated by service, the record does not show that the Veteran sustained any injuries to his right knee during basic training, and he reported being unable to perform any strenuous activity without the recurrence of symptoms in the area of the prior right knee injury.  Notably, he also reported the recurrence of right knee pain while playing baseball nine months prior to service.  Additionally, other than the Veteran's report of having his right knee drained shortly after his discharge from active duty, there  is no record of any treatment for a right knee disability for the next 40 years.  The January 2013 VA examiner opined that the Veteran's in-service right knee pain was compatible with an exacerbation of a previous condition because the exposure interval during basic training was so brief, and there was no history of discrete injury during active duty.  Moreover, because there was no post-service diagnosis relating to the right knee until 2009, the examiner opined that the Veteran's current right knee disability was more compatible with the natural progression of his preexisting right knee injury than aggravation during his short period of military service.  Based on the foregoing, the Board finds that the record clearly and unmistakably demonstrates that the Veteran's right knee disability was not aggravated beyond natural progression by service.  38 C.F.R. § 3.304(b).  

As the evidence of record clearly and unmistakably shows that a right knee disability preexisted service and was not aggravated by service, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection claim for a right knee disability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


